NO. 12-10-00361-CR

                      IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

STEVE WARREN,                                   §           APPEAL FROM THE 114TH
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §           SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Steve Warren appeals his conviction for indecency with a child, for which he was
sentenced to imprisonment for twenty-five years. In one issue, Appellant argues that the trial
court’s written judgment does not reflect his plea of “not true” to the second enhancement
allegation in the indictment. We modify and, as modified, affirm.


                                         BACKGROUND
       Appellant was charged by indictment with indecency with a child and pleaded “not guilty.”
The indictment further alleged that Appellant had twice been previously convicted of a felony.
The matter proceeded to a bench trial, following which the trial court found Appellant “guilty” as
charged.
       Prior to his trial on punishment, Appellant pleaded “true” to the first enhancement
allegation and “not true” to the second enhancement allegation. Following the presentation of
evidence, the trial court found both enhancement allegations to be “true” and sentenced Appellant
to imprisonment for twenty-five years. This appeal followed.
             VARIANCE BETWEEN WRITTEN JUDGMENT AND PLEA TO ENHANCEMENT
         In his sole issue, Appellant argues that the trial court’s written judgment does not reflect his
plea of “not true” to the second enhancement allegation in the indictment and should be modified.
The State agrees.
         An appellate court has the power to correct and reform a trial court judgment to make the
record “speak the truth” when it has the necessary data and information before it to do so. Cobb v.
State, 95 S.W.3d 664, 668 (Tex. App.–Houston [1st Dist.] 2002, no pet.). Here, the record
reflects that, prior to his trial on punishment, Appellant pleaded “true” to the enhancement
allegation that he had been previously convicted of arson, but “not true” to the second
enhancement allegation that he had been previously convicted of injury to a child. However, the
trial court’s written judgment indicates that Appellant pleaded “true” to the “enhancements.”
Accordingly, we hold that the judgment should be modified to accurately reflect Appellant’s plea
of “not true” to the second enhancement allegation. Appellant’s sole issue is sustained.


                                                   CONCLUSION
         We have sustained Appellant’s sole issue. Having done so, we modify the trial court’s
judgment by deleting the notation that Appellant pleaded “true” to the “enhancements” and
substitute a notation that Appellant pleaded “true” to the enhancement allegation that he had been
previously convicted of arson and pleaded “not true” to the enhancement allegation that he had
been previously convicted of injury to a child. We affirm the trial court’s judgment as modified.


                                                                 SAM GRIFFITH
                                                                       Justice



Opinion delivered August 17, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2